—In a proceeding pursuant to CPLR article 78 to compel the respondents to disclose certain documents pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals from a judgment of the Supreme Court, Nassau County (Feuerstein, J.), dated September 8, 1998, which, inter alia, dismissed the proceeding.
*397Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly refused to compel the disclosure of information protected by Penal Law § 400.00 (5) (see, Public Officers Law § 87 [2] [a]; Matter of Tartan Oil Corp. v State of N. Y. Dept. of Taxation & Fin., 239 AD2d 36).
The petitioner’s remaining contention is without merit. Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.